DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments have altered the claims sufficiently to overcome the drawing objections.  The objection has been withdrawn. 

Applicant's arguments regarding the 102 and 103 rejections have been fully considered but they are not persuasive. Upon examination of the arguments, the Applicant has made arguments regarding the newly amended claims.  As such, the Examiner has amended the claims accordingly, and directs the Applicant to review the rejections below in order to see how the Examiner rejected the claim.

Applicant’s arguments regarding the intended use of claim 9 have been fully considered but they are not persuasive.  Simply put, without citing to any specific structural feature of the device, the mere claim that the tool adapted is “configured to retain a second type of accessory tool” does not attach any further limitation to the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the attachment interface includes a cylindrical wall that protrudes along a portion of the output shaft external to the housing”  of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 3, the claim amendment “the attachment interface includes a cylindrical wall that protrudes along a portion of the output shaft external to the housing” is not a feature that can be located in the device.  While the device appears to have an output shaft (although no output shaft is given an identification number in the specifications or drawings), this output shaft (which can be designated as the tool holder 34), is nowhere near the cylindrical wall which supposedly protrudes along the shaft.  For this reason, this limitation represents both a written description violation as well as a new matter situation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim amendment “the attachment interface includes a cylindrical wall that protrudes along a portion of the output shaft external to the housing” renders the claim indefinite, as this feature does not appear to exist in this device.  While the device appears to have an output shaft (although no output shaft is given an identification number in the specifications or drawings), this output shaft (which can be designated as the tool holder 34), is nowhere near the cylindrical wall which supposedly protrudes along the shaft.  In the interest of compact prosecution, the Examiner will interpret this limitation in accordance with the drawings – i.e. the cylindrical wall will surround the output shaft in a radial direction, yet it does not need to be in contact with the shaft, merely surrounding it. 
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper, (US 7,316,528).

Examiner’s Note- The Cooper application contains several embodiments of the same device.  In the interest of compact prosecution, absent a specific reason why they should not be combined, the Examiner will use the numbered features of the embodiment’s interchangeably.

Regarding claim 1, Cooper discloses: A portable power tool system (Fig. 1, router assembly 100) comprising: 

a portable power tool with a housing  (Fig. 1, motor casing 102) including a nose portion  (Fig. 1, the unlabeled portion that resides below base assembly 104) and a gripping portion  (Fig. 1, first grip zone 106), the nose portion defining an opening; 

a motor enclosed within the housing (Col. 3, line 33, “The motor casing 102 is generally configured to surround a motor.”), the motor including an output shaft (Col. 3, line 63, “the motor which includes a router bit engagement assembly 112 that couples with a router bit 114.”), the output shaft extending through the opening defined by the nose portion of the housing (see Figs. 1-3); 

an accessory tool holder (Fig. 5, router bit engagement assembly 514 coupled with a router bit 516) secured to an end portion of the output shaft located exterior to the nose portion of the housing; 

the accessory tool holder configured to couple with at least one accessory tool with a first type of shank (as seen in the figures); and 

an attachment (Fig. 1, base assembly 104) configured to be attached and removed from the nose portion of the housing as desired by an operator of the power tool, the attachment including a first housing interface (Col. 8, line 47, “the first grip 502”) that is configured to interact with an attachment interface of the nose portion (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 “) to position the attachment at a first predetermined position on the nose portion of the housing whereat the attachment extends away from the nose portion in a direction along an axis of the output shaft (see Fig. 5), 

wherein the attachment interface and the first housing interface are configured to be magnetically attracted to each other with sufficient force to retain the attachment on the nose portion of the housing during normal operating conditions while allowing the attachment to be removed from the nose portion of the housing by hand by the operator (Col. 8, line 50, “Additionally, the first grip 502 may couple with the first grip zone 506 of the motor casing 504 through the use of a magnetic system. The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Regarding claim 2, Cooper discloses: one of the attachment interface (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 “) and the first housing interface (Col. 8, line 47, “the first grip 502”) includes at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”), and 

wherein the other of the attachment interface and the first housing interface includes at least one ferromagnetic structure configured to be magnetically attracted to the at least one permanent magnet  (Col. 8, line 53, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Regarding claim 3, Cooper discloses: the attachment interface includes a cylindrical wall that protrudes along a portion of the output shaft external to of the housing, and wherein the first housing interface includes a collar portion that is configured to fit snugly around the cylindrical wall (see Examiner’s Illustration 1 for citation of these claim limitations).

    PNG
    media_image1.png
    288
    853
    media_image1.png
    Greyscale

Examiner Illustration 1

Regarding claim 4, Cooper discloses: the collar portion includes at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”), and 

wherein the cylindrical wall includes a ferromagnetic material configured to be attracted to the at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Regarding claim 5, Cooper discloses: the attachment includes a first guard/guide portion (as seen in the figures, the attachment (base assembly) acts as both a guard, by preventing the user from inadvertently contacting the router but, as well as a guide, by creating a set distance between the workpiece and the router bit as evidenced by depth adjustment assembly 602), the power tool system further comprising:
a further attachment (Fig. 6 shows the accessory tool holder holing a tool, depth adjustment assembly 602 ) including a second housing (item 602 clearly has its own outer housing) interface configured to interact with the attachment interface to position the further attachment at a second predetermined position on the nose portion of the housing (the purpose of a depth adjustment assembly is explicitly for adjusting the position of the attachment relative to the main device), the further attachment including a second guard/guide portion configured differently from the first guard/guide portion (the depth adjustment device can be seen to use a micrometer type device to adjust depth in a dynamic fashion.  This is different from the method of the first attachment, which utilizes a fixed device to maintain a fixed distance between the guard and the device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 9-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Dvorak, (US 2014/0020919).

Regarding claim 6, Cooper discloses: the accessory tool holder (Fig. 5, router bit engagement assembly 514 coupled with a router bit 516) is configured to retain an accessory tool with a first type of shank.

Cooper does not explicitly disclose:  “a tool holder adaptor configured to be retained by the accessory tool holder in a same manner as the accessory tool, the tool holder adaptor configured to retain an accessory tool with a second type of shank different from the first type of shank when the tool holder adaptor is retained by the accessory tool holder”.

Dvorak teaches:  a tool holder adaptor (Dvorak – “[0022] The accessory attachment system 100 includes a collet 104, a collet nut 108, and a fan mechanism 110”) configured to be retained by the accessory tool holder ([0021], “the accessory attachment system 100 is attached to a distal end portion 36 of the output shaft 34.”) in a same manner as the first type of accessory tool, the tool holder adaptor being configured to retain an accessory tool with a second type of shank different from the first type of shank when the tool holder adaptor is retained by the accessory tool holder (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool holder adapter of Cooper with the type of collet used in Dvorak, thereby combining prior art elements to achieve a predictable result.  The benefit of this alteration is that it allows for the device to quickly and easily utilize numerous types of attachments without any further modification to the tool. 

Regarding claim 9, Cooper discloses: A portable power tool system comprising: 

A portable power tool with a housing  (Fig. 1, motor casing 102) including a nose portion  (Fig. 1, the unlabeled portion that resides below base assembly 104) and a gripping portion  (Fig. 1, first grip zone 106), the nose portion defining an opening; 

a motor enclosed within the housing (Col. 3, line 33, “The motor casing 102 is generally configured to surround a motor.”), the motor including an output shaft (Col. 3, line 63, “the motor which includes a router bit engagement assembly 112 that couples with a router bit 114.”), the output shaft extending through the opening defined by the nose portion of the housing (see Figs. 1-3); 

an accessory tool holder (Fig. 5, router bit engagement assembly 514 coupled with a router bit 516) secured to an end portion of the output shaft located exterior to the nose portion of the housing; 

the accessory tool holder configured to retain an accessory tool with a first type of shank (The use of a particular type of accessory tool represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories, so long as the shank fits.  As such, the claim limitation is met). 

Cooper does not explicitly disclose: a tool holder adaptor configured to be retained by the accessory tool holder in a same manner as the accessory tool with the first type of shank, the tool holder adaptor configured to retain an accessory tool with a second type of shank different from the first type of shank when the tool holder adaptor is retained by the accessory tool holder.

Dvorak teaches: a tool holder adaptor  (Dvorak – “[0022] The accessory attachment system 100 includes a collet 104, a collet nut 108, and a fan mechanism 110”) configured to be retained by the accessory tool holder  ([0021], “the accessory attachment system 100 is attached to a distal end portion 36 of the output shaft 34.”) in a same manner as the accessory tool with the first type of shank, the tool holder adaptor configured to retain an accessory tool with a second type of shank different from the first type of shank when the tool holder adaptor is retained by the accessory tool holder (The use of a particular type of accessory tool represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories, so long as the shank fits.  As such, the claim limitation is met).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool holder adapter of Cooper with the type of collet used in Dvorak, thereby combining prior art elements to achieve a predictable result.  The benefit of this alteration is that it allows for the device to quickly and easily utilize numerous types of attachments without any further modification to the tool. 

Regarding claim 10, the modified Cooper discloses: and an attachment (Fig. 1, base assembly 104) configured to be attached and removed from the nose portion of the housing as desired by an operator of the power tool, the attachment including a first housing interface (Col. 8, line 47, “the first grip 502”) that is configured to interact with an attachment interface of the nose portion to position the attachment at a predetermined position on the nose portion of the housing (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 “), wherein the attachment interface and the housing interface are configured to be magnetically attracted to each other with sufficient force to retain the attachment on the nose portion of the first housing during normal operating conditions while allowing the attachment to be removed from the nose portion of the housing by hand by the operator (Col. 8, line 50, “Additionally, the first grip 502 may couple with the first grip zone 506 of the motor casing 504 through the use of a magnetic system. The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Regarding claim 11, the modified Cooper discloses: one of the attachment interface and the first housing interface includes at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”), and wherein the other of the attachment interface and the first housing interface includes at least one ferromagnetic structure configured to be magnetically attracted to the at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).


Regarding claim 14, Cooper discloses: A portable power tool system (Fig. 1, router assembly 100) comprising: 

A portable power tool with a housing  (Fig. 1, motor casing 102) including a nose portion  (Fig. 1, the unlabeled portion that resides below base assembly 104) and a gripping portion  (Fig. 1, first grip zone 106), the nose portion defining an opening;

a motor enclosed within the housing (Col. 3, line 33, “The motor casing 102 is generally configured to surround a motor.”), the motor including an output shaft (Col. 3, line 63, “the motor which includes a router bit engagement assembly 112 that couples with a router bit 114.”), the output shaft extending through the opening in the nose portion of the housing (see Figs. 1-3); 

an accessory tool holder (Fig. 5, router bit engagement assembly 514 coupled with a router bit 516) secured to an end portion of the output shaft located exterior to the nose portion of the housing, the accessory tool holder configured to couple with at least one accessory tool with a first type of tool shank (The use of a particular type of accessory tool represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met); 

an attachment (Fig. 1, base assembly 104) configured to be attached and removed from the nose portion of the housing as desired by an operator of the power tool, the attachment including a first housing interface (Col. 8, line 47, “the first grip 502”) that is configured to interact with an attachment interface of the nose portion (Col. 8, line 47, “the first grip 502 may be affixed to the first grip zone 506 “) to position the attachment at a predetermined position on the nose portion of the housing  whereat the attachment extends away from the nose portion in a direction along an axis of the output shaft (this can be seen in the figures),

wherein the attachment interface and the first housing interface are configured to be magnetically attracted to each other with sufficient force to retain the attachment on the nose portion of the housing during normal operating conditions while allowing the attachment to be removed from the nose portion of the housing by hand by the operator (Col. 8, line 50, “Additionally, the first grip 502 may couple with the first grip zone 506 of the motor casing 504 through the use of a magnetic system. The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Cooper does not explicitly disclose: a tool holder adaptor configured to be retained by the accessory tool holder in a same manner as the at least one accessory tool, the tool holder adaptor configured to retain an accessory tool with a second type of shank different from the first type of shank when the tool holder adaptor is retained by the accessory tool holder.

Dvorak teaches: a tool holder adaptor (Dvorak – “[0022] The accessory attachment system 100 includes a collet 104, a collet nut 108, and a fan mechanism 110”) configured to be retained by the accessory tool holder  ([0021], “the accessory attachment system 100 is attached to a distal end portion 36 of the output shaft 34.”) in a same manner as the at least one accessory tool, the tool holder adaptor configured to retain an accessory tool with a second type of shank different from the first type of shank when the tool holder adaptor is retained by the accessory tool holder (The use of a specific type of attachment is an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this situation, there is no discernible difference between different types of accessories.  As such, the claim limitation is met.  As a matter of fact, it is common knowledge that the type of device in Dvorak can utilize a large number of interchangeable accessory tools without any further modification).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool holder adapter of Cooper with the type of collet used in Dvorak, thereby combining prior art elements to achieve a predictable result.  The benefit of this alteration is that it allows for the device to quickly and easily utilize numerous types of attachments without any further modification to the tool. 

Regarding claim 15, the modified Cooper discloses: one of the attachment interface and the first housing interface includes at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”), and wherein the other of the attachment interface and the first housing interface includes at least one ferromagnetic structure configured to be magnetically attracted to the at least one permanent magnet (Col. 8, line 52, “The magnetic system may comprise a magnetic strip being placed upon the first grip 502 which is attracted to the metal of the motor casing.”).

Claims 7-8, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Dvorak, (US 2014/0020919) in further view of Vasudeva (US 2005/0200087).


Regarding claims 7, 12, and 16 (these claims are essentially identical), the modified Cooper discloses: he attachment (Fig. 1, base assembly 104) includes a first guard/guide portion having a first configuration (as seen in the figures, the attachment (base assembly) acts as both a guard, by preventing the user from inadvertently contacting the router but, as well as a guide, by creating a set distance between the workpiece and the router bit as evidenced by depth adjustment assembly 602, and the power tool system further comprising.

The modified Cooper does not explicitly disclose: a further attachment including a further housing interface configured to interact with the attachment interface to position the further attachment at a second predetermined position on the nose portion of the housing, the further attachment and including a second guard/guide portion configured differently from the first guard/guide portion.  

Vasudeva teaches: a further attachment (This device utilizes at least 2 device attachments, Fig. 4, item 46, a cutting guide attachment, and Fig. 6, item 62, router base attachment) including a further housing interface (Fig. 6, item 62, router base attachment) configured to interact with the attachment interface to position the further attachment at a second predetermined position on the nose portion of the housing, the further attachment and including a second guard/guide portion configured differently from the first guard/guide portion ([0073] “FIG. 6 provides another diagram of a rotary tool having quick connect means attached to a base. The rotary tool 10 is connected to a router base attachment 92 via the tool housing end quick connect means 40 and the housing surface quick connect means 42. In the present embodiment, the connection is facilitated by the two different quick connect means 36 and support means. The router base attachment 92 comprises a first support 94 which mates with the tool housing end quick connect means 40 and a second support 96 which mates with both tool housing surface quick connect means 42. By connecting the rotary tool 10 to the router base attachment 92 at multiple locations, substantial support and multiple connection points are provided. The attachment 92 further comprises a mating recess 93 which is configured to cooperatively fit with the tool housing surface quick connect means 42. An extension 98 of the attachment 92 comprises a tab 100 which fits within a recess 101 in the tool housing surface quick connect means 42 to lock the attachment 92 in the installed position. The tab 100 further serves to provide a means of quick-release of the rotary tool 10 from the attachment 92. It will be understood that any suitable means can be applied to lock and release attachment 92 from the rotary tool. Similarly, other attachments can be fitted with multiple quick connect means for applications such as a drywall cutter, a panel trimmer, a "roto-zip" attachment, etc. The quick connect means 36 allows the rotary tool to be quickly removed from the base when the user requires use of the rotary tool.”).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Cooper device in order to utilize a numerosity of attachment, thereby combining prior art elements to achieve a predictable result.  The benefit of using several types of attachments is that it complements the different types of attachment bits, allowing the user to utilize the tool in a more accurate and useful fashion, while further providing a measure of safety to the operator ([0016] “Thus in the invention, the handheld power tool provides means for quick connect and removal of attachments in order to reduce the amount of time required to finish a job. The quick connect means also allow for improved flexibility in handheld power tool applications and/or improved user safety and comfort and universality for general or specific application design and use.”). 

Regarding claims 8, 13, and 17 (these claims are essentially identical), the modified Cooper further discloses: the first configuration is configured to guard/guide a grinding/cutting disc ([0003], “0003] It can be appreciated that rotary tools have been used for many years. Rotary tools are generally used with accessories and attachments. Each can be sold separately or combined as a set in various combinations. While accessories are used for rotary tool applications such as cutting, grinding, polishing, routing trimming among others, the attachments are used to assist the user for specific tasks. A common example of this is a cutting guide attachment that is installed onto the rotary tool for use with a cutting accessory to guide the cutting path of the rotary tool in a controlled manner relative to a work-piece. Other attachments available include work lights, tool and blade sharpeners, a grout removal guide, holders, flexible shaft extensions, routing attachments, drilling attachments and shaper tables.”), and wherein the second configuration is configured to guard/guide a router bit (item 62 is called a router base attachment – as such, the use of a router bit is a given).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731